273 F.2d 415
BERNS & KOPPSTEIN, INC., Plaintiff-Appellee,v.ORION INSURANCE COMPANY, Ltd. and Kenneth Walter Stone, Defendants-Appellants.
No. 43.
Docket 25561.
United States Court of Appeals Second Circuit.
Argued November 9, 1959.
Decided January 8, 1960.
Rehearing Denied January 29, 1960.

Defendants appeal from a judgment of the United States District Court for the Southern District of New York, William B. Herlands, J., sitting without a jury, holding them liable on a policy of marine insurance for damage resulting from the reconditioning of the insured goods in order that they might pass inspection by the Food and Drug Administration.
Frank G. Wittenberg, New York City (Katz, Wittenberg & Katz, New York City, on the brief), for plaintiff-appellee.
Walter B. Hall, New York City (Mendes & Mount, New York City, on the brief), for defendants-appellants.
Before LUMBARD, Chief Judge, and SWAN and MAGRUDER, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Herlands reported at D. C.S.D.N.Y.1959, 170 F.Supp. 707.